Title: To Benjamin Franklin from Patience Wright, 19 March 1783
From: Wright, Patience
To: Franklin, Benjamin



Ever honred SirMerch 19th 1783
With the pleasing prospect of peace I Expected To See you arive in London with Public Entry and all my Romantick Ideas fullfilld this Winter.— But to My Mortification another Year longer before Bag and Bagage is Exported to Hannover— We are Framing parliment Laws for traid and other Delays To Fill up the History of this Kings Reign— The honour the American heros have Compleated by this peace, has given me new Spirits health, and Money is to Come of Course: and I now no longer the old Mad Woman but Madam Wright or “the Ingenous Mrs Wright from America who told us TRUTH”— Now I have a feild for my Politicall genis Joynd with My Wax Work which will do me Some Credit if I Keep Within proper bounds— Experienc that Exelent School Master has taught me to folow Reason and let the World do as they please— I dont give up My hope of Seeing You in London in a very Short time— This day a Comitte of Membrs of Parlmt Intend Calling out for Comitte of Safty— which if it takes Place it will astonish the Junto, and Restore the lost honour of that house— May you live to Enjoy all the Blessing of health peace and Liberty is the hearty prayr of Dear Sir your faithfull Friend
P. Wright


Mrs Stephensons Death together with My Son Jos Wrights being Cast away on bord the Ship Argo Nere Boston from Nantz & The Cold Winter—old age and Some other things has Save’d you Meny a long letter but as my philosophy, my health; All Joyne in the grand object of hapiness I am determand to Write to Doctr Franklin and Enjoy the pleasing hope that he is not unwilling (at Sometimes) to See a letter from Mrs Wright
I Wrote to M: Wm Franklin and Infirmd him that govonor Franklin was Rathr unwell but now he is Recoverd and is apointed by his Contrymen to assist in application in their behalf &ce he lodges in Suffolk Street a few doars from me I Calld on him but have not Seen him

  
Addressed: Exclncy Doctr B. Franklin Esqr / a Passy / prés Paris
Notation: Wright 19 Mars 1783.
